Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED   ACTIONThis communication is responsive to the Remarks filed on 07/13/2022.
Claims 1,3-5, 7-12, 14, 16-18, 22-27 and 31 are presented for examination.
Claims 1,3,5, 7-9, 11-12, 14, 16-18, 22-24, 26-27, and 31 have been amended.
Claims 2,6, 13, 15,19-21, 28-30 have been cancelled.

     Examiner’s Note
Applicant was not able to timely filed the Terminal Disclaimer by 10/03/2022, and did not reply the phone calls and left voice messages even several additional attempts made after 07/22/2022. As such, Examiner maintained a Double Patenting rejection and made the Office action Final. Examiner is still willing to work with applicant to help move the case forward. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,3-5, 7-12, 14, 16-18, 22-17 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,5-11, 13 and 15-21 of U.S. Patent No. 10,779,323 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 1, 5, 11, 15 and 21 of Patent #10,779,323 B2 disclose all the features of claims 1, 7, 14, 22 and 31 of the instant application with minor obvious variations.

Similarly the claims 1, 3, 6-11, 13, 16-20 of patent No. #10,779,323 B2 discloses or suggests all of the limitations of the claims 3-5, 8-12, 16-18, and 23-27of the instant application with minor obvious variations.

Thus, it would have been obvious to one of ordinary skill in the art having the claims 1, 3,5-11, 13 and 15-21 of U.S. Patent No. 10,779,323 B2 to modify the claims to achieve the features of claims 1,3-5, 7-12, 14, 16-18, 22-17 and 31 of the instant application.

Claims 1,3-5, 7-12, 14, 16-18, 22-17 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,5-11, 13 and 15-21 of U.S. Patent No. 9,814,068 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 1, 5, 11, 15 and 21 of Patent #9,814,068 B2 disclose all the features of claims 1, 7, 14, 22 and 31 of the instant application with minor obvious variations.

Similarly the claims 1, 3, 6-11, 13, 16-20 of patent No. #9,814,068 B2 discloses or suggests all of the limitations of the claims 3-5, 8-12, 16-18, and 23-27of the instant application with minor obvious variations.

Thus, it would have been obvious to one of ordinary skill in the art having the claims 1, 3,5-11, 13 and 15-21 of U.S. Patent No. #9,814,068 B2 to modify the claims to achieve the features of claims 1,3-5, 7-12, 14, 16-18, 22-17 and 31 of the instant application.

REASONS FOR ALLOWANCE
Claims 1,3-5, 7-12, 14, 16-18, 22-17 and 31 would be allowable if Applicant successfully overcome the Double Patenting rejection because the prior art on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the all the limitations with the claimed invention as a whole.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/FAHMIDA S CHOWDHURY/           Primary Examiner, Art Unit 2471